Citation Nr: 1522498	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pneumonia with recurrent rashes.

2.  Entitlement to service connection for chronic prostatitis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Entitlement to special monthly compensation (SMC) based upon aid and attendance or housebound status.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

6.  Entitlement to service connection for congestive heart failure.

7.  Entitlement to service connection for a seizure disorder.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

9.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

(The issue of entitlement to payment or reimbursement for medical expenses incurred at the Baton Rouge General Medical Center on July 22, 2009 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, from July 1988 to July 1992, from September 1993 to December 1993, and from February 1994 to May 1994.  He also had service in the National Guard of the State of Louisiana between July 1993 and July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, issued in March 2003, August 2006, May 2010, and September 2012.

The March 2003 rating decision denied a claim for service connection for depression.  The August 2006 rating decision denied claims for service connection for chronic prostatitis and pneumonia with recurrent rashes.

In July 2008, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge for the issues of service connection for pneumonia with recurrent rashes, chronic prostatitis, and a psychiatric disability.  A transcript of the hearing is of record.  In an October 2008 and February 2011, the Board remanded the claims for additional development.  

A May 2010 rating decision denied the Veteran's claims for SMC and a TDIU.  In September 2012, the RO also denied entitlement to a rating in excess of 10 percent for service-connected hypertension, a petition to reopen a claim for service connection for a low back disorder, and entitlement to service connection for congestive heart failure and seizures.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeals received in October 2013, the Veteran requested that he be scheduled for an in-person hearing before a Veterans Law Judge at the RO.  Accordingly, a remand is necessary for the RO to schedule the Veteran for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO.  

The issue of entitlement to payment or reimbursement for medical expenses incurred at the Baton Rouge General Medical Center on July 22, 2009 is being remanded in a separate decision in order to schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO.  

A single Board hearing for all issues on appeal should be coordinated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

